U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-156531 E GLOBAL MARKETING, INC. (Exact name of small business issuer as specified in its charter) New York 20-5518632 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) c/o Patrick Giordano E Global Marketing, Inc. 1730 62nd Street
